COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER
Appellate case name:          Osmin Peraza v. The State of Texas

Appellate case number:        01-12-00690-CR, 01-12-0691-CR

Trial court case number:      1305438, 1305439

Trial court:                  184th District Court of Harris County

       On September 11, 2013, as required by section 401.010 of the Texas Government
Code, the Texas attorney general’s office was provided notice that the aforementioned
case challenges the constitutionality of article 102.020 of the Texas Code of Criminal
Procedure.

        Under Texas Government Code section 401.010, a court may not issue a final
judgment holding a Texas statute is unconstitutional before the 45th day after the date the
notice is served on the attorney general. That deadline has passed without the filing of a
brief. The attorney general is ORDERED to file a response to the notice within 10 days
of this order being issued.

        This court will construe the lack of a timely response from the attorney general’s
office as a concession by the State that it cannot make any good faith argument for the
constitutionality of article 102.020 of the Texas Code of Criminal Procedure other than
the arguments already presented in the case.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown______________
                  Acting individually ☐ Acting for the Court


Date: November 6, 2013